 Case: 1:20-cv-02134 Document #: 68 Filed: 04/20/20 Page 1 of 1 PageID #:1917

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Anthony Mays, et al.
                               Plaintiff,
v.                                                 Case No.: 1:20−cv−02134
                                                   Honorable Robert W. Gettleman
Dart J Thomas
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 20, 2020:


        MINUTE entry before the Honorable Matthew F. Kennelly: This order is entered
by Judge Kennelly as emergency judge. The order entered previously contained an error
on the part of Judge Kennelly and is corrected to read as follows. Telephonic hearing held
on 4/20/2020. The court will hold a hearing on Thursday, 4/23/2020, with the starting
time to be determined after getting input from counsel regarding witness availability. The
hearing will also be limited in time, with the total length to be determined. At the hearing,
each party will have a single witness that will testify and will have fifteen minutes for
closing arguments. The parties are to identify their one testifying witness and provide
opposing counsel and the court with notice of that person by today, 4/20/2020 at 8:00 p.m.
Defendant has leave to file an affidavit addressing the walkthrough of the jail by the CDC
and CDHD on 4/17/2020 by tomorrow, 4/21/2020. Other than this single filing, neither
party has leave to file anything further. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
